Citation Nr: 0914313	
Decision Date: 04/16/09    Archive Date: 04/24/09

DOCKET NO.  05-32 274	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to a disability rating greater than 
10 percent prior to June 28, 2008, and greater than 
20 percent thereafter, for mechanical low back pain with 
lumbar disc disease.

2.  Entitlement to an initial rating greater than 10 percent 
for sciatica of the left leg.





ATTORNEY FOR THE BOARD

Michael T. Osborne, Counsel







INTRODUCTION

The Veteran had active service from August 1974 to August 
1978 and March 1982 to March 1998.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a September 2004 rating decision issued 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in Nashville, Tennessee, which denied the Veteran's 
claim for a disability rating greater than 10 percent for 
mechanical low back pain with lumbar disc disease ("low back 
disability").  

In April 2008, the Board remanded the Veteran's appeal to the 
RO via the Appeals Management Center (AMC) in Washington, DC, 
for additional development.

In a November 2008 rating decision, the RO granted service 
connection for sciatica of the left leg, assigning a 
10 percent rating effective January 28, 2004, and assigned a 
20 percent rating for the Veteran's low back disability 
effective June 28, 2008.  This decision was issued to the 
Veteran in January 2009.  Because the ratings assigned for 
the Veteran's low back disability are not the maximum ratings 
available for this disability, this claim remains in 
appellate status.  See AB v. Brown, 6 Vet. App. 35 (1993).  

In January 2009, the veteran argued that service connection 
was in order for scoliosis.  This matter is referred to the 
RO for appropriate action.  

The issue of entitlement to an initial rating greater than 
10 percent for sciatica of the left leg is addressed in the 
REMAND portion of the decision below and is REMANDED to the 
RO/AMC.  VA will notify the Veteran if further action is 
required on his part.





FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the Veteran's appeal has been obtained.

2.  Prior to June 28, 2008, the Veteran's low back disability 
is manifested by, at worst, forward flexion of the 
thoracolumbar spine greater than 60 degrees but not greater 
than 85 degrees.

3.  Effective June 28, 2008, the Veteran's low back 
disability is manifested by, at worst, forward flexion 
greater than 30 degrees but not greater than 60 degrees.



CONCLUSION OF LAW

The criteria for a disability rating greater than 10 percent 
prior to June 28, 2008, and greater than 20 percent 
thereafter, for mechanical low back pain with lumbar disc 
disease have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 
2002 & Supp. 2008); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.71a, 
Diagnostic Code (DC) 5243 (2008).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Before assessing the merits of the appeal, VA's duties under 
the Veterans Claims Assistance Act of 2000 (VCAA) must be 
examined.  The VCAA provides that VA shall apprise a claimant 
of the evidence necessary to substantiate her claim for 
benefits and that VA shall make reasonable efforts to assist 
a claimant in obtaining evidence unless no reasonable 
possibility exists that such assistance will aid in 
substantiating the claim.

In letters dated in March 2004 and April 2008, VA notified 
the Veteran of the information and evidence needed to 
substantiate and complete his claim, including what part of 
that evidence he was to provide and what part VA would 
attempt to obtain for him.  See 38 U.S.C.A. § 5103(a); 38 
C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. 
App. 183, 187 (2002).  These letters informed the Veteran to 
submit medical evidence showing that his service-connected 
low back disability had worsened and noted other types of 
evidence the Veteran could submit in support of his claim.  
The Veteran also was informed of when and where to send the 
evidence.  After consideration of the contents of these 
letters, the Board finds that VA has satisfied substantially 
the requirement that the Veteran be advised to submit any 
additional information in support of his claim.  See 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).

The Board notes that, for an increased compensation claim, 
section § 5103(a) requires, at a minimum, that the Secretary 
notify the claimant that, to substantiate a claim, the 
claimant must provide, or ask the Secretary to obtain, 
medical or lay evidence demonstrating a worsening or increase 
in severity of the disability and the effect that worsening 
has on the claimant's employment and daily life.  Vazquez-
Flores v. Peake, 22 Vet. App. 37 (2008).  The VCAA notice 
letters issued to the Veteran in this appeal correctly 
requested evidence showing that his service-connected low 
back disability had increased in severity, properly 
identified the sources of such evidence, and also invited the 
Veteran to submit statements from other individuals who could 
describe from their knowledge and personal observations how 
his service-connected low back disability had worsened.  
Although the VCAA notice letters did not indicate that the 
Veteran also could submit evidence showing the effect that 
worsening of his low back disability had on his employment 
and daily life, the Board finds that failure to satisfy the 
duty to notify in that regard is not prejudicial.  Sanders v. 
Nicholson, 487 F.3d 881 (Fed. Cir. 2007).  Because the 
Veteran's increased rating claim is being denied in this 
decision, the Board finds that any failure to notify and/or 
develop this claim under the VCAA cannot be considered 
prejudicial to the Veteran.  See Bernard v. Brown, 4 Vet. 
App. 384, 394 (1993).  The claimant also has had the 
opportunity to submit additional argument and evidence and to 
participate meaningfully in the adjudication process.  
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  

Additional notice of the five elements of a service-
connection claim was provided in the April 2008 VCAA notice 
letter, as is now required by Dingess/Hartman v. Nicholson, 
19 Vet. App. 473 (2006).  Thus, the Board finds that VA met 
its duty to notify the appellant of his rights and 
responsibilities under the VCAA.

With respect to the timing of the notice, the Board points 
out that the Veterans Court held that a VCAA notice, as 
required by 38 U.S.C.A. § 5103(a), must be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction decision on a claim for VA benefits.  See 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  Here, 
because the Veteran's increased rating claim is being denied 
in this decision, any question as to the appropriate 
disability rating or effective date is moot and there can be 
no failure to notify the Veteran.  See Dingess, 19 Vet. 
App. at 473.  There has been no prejudice to the appellant, 
and any defect in the timing or content of the notices has 
not affected the fairness of the adjudication.  See Mayfield, 
444 F.3d at 1328.

The Board also finds that VA has complied with the VCAA's 
duty to assist by aiding the Veteran in obtaining evidence 
and affording him the opportunity to give testimony before 
the RO and the Board although he declined to do so.  It 
appears that all known and available records relevant to the 
issue on appeal have been obtained and are associated with 
the Veteran's claims file; the Veteran does not contend 
otherwise.  

As to any duty to provide an examination and/or seek a 
medical opinion, the Board notes that in the case of a claim 
for disability compensation, the assistance provided to the 
claimant shall include providing a medical examination or 
obtaining a medical opinion when such examination or opinion 
is necessary to make a decision on the claim.  An examination 
or opinion shall be treated as being necessary to make a 
decision on the claim if the evidence of record, taking into 
consideration all information and lay or medical evidence 
(including statements of the claimant) contains competent 
evidence that the claimant has a current disability, or 
persistent or recurring symptoms of disability; and indicates 
that the disability or symptoms may be associated with the 
claimant's act of service; but does not contain sufficient 
medical evidence for VA to make a decision on the claim.  38 
U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4); see McLendon v. 
Nicholson, 20 Vet. App. 79 (2006).  Pursuant to the Board's 
April 2008 remand, the Veteran was provided with a VA 
examination for his service-connected low back disability; 
thus, additional examinations are unnecessary.  In summary, 
VA has done everything reasonably possible to notify and to 
assist the Veteran and no further action is necessary to meet 
the requirements of the VCAA.

The Veteran contends that his service-connected mechanical 
low back pain with lumbar degenerative disease ("low back 
disability") is more disabling than currently evaluated.

In general, disability evaluations are assigned by applying a 
schedule of ratings that represent, as far as can be 
determined, the average impairment of earning capacity. 38 
U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Separate diagnostic codes 
identify the various disabilities and the criteria that must 
be met for specific ratings.  The regulations require that, 
in evaluating a given disability, the disability be viewed in 
relation to its whole recorded history.  38 C.F.R. § 4.2; see 
also Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

The Veteran's service-connected low back disability currently 
is evaluated using the General Rating Formula for Diseases 
and Injuries of the Spine ("General Rating Formula") as 
10 percent disabling effective April 1, 1998, and as 
20 percent disabling effective June 28, 2008, under 38 C.F.R. 
§ 4.71a, DC 5243 (intervertebral disc syndrome (IVDS)).  See 
38 C.F.R. § 4.71a, DC 5243 (2008).    

The Board notes that VA revised the criteria for diagnosing 
and evaluating the spine effective September 26, 2003.  See 
68 Fed. Reg. 51. 454 (August 27, 2003) codified at 38 C.F.R. 
§ 4.71a, DC's 5235 to 5243 (2004).  The amendment changed the 
diagnostic code numbers used for all spine disabilities and 
instituted the use of a General Rating Formula for all 
diseases and injuries of the spine for the new DC's 5235 to 
5243 unless 5243 is evaluated under the Formula for Rating 
Intervertebral Disc Syndrome Based on Incapacitating 
Episodes.  Because the Veteran's increased rating claim for a 
low back disability was date-stamped as received by the RO on 
March 3, 2004, the revised DC's for evaluating the spine are 
applicable.

As relevant to this appeal, under DC 5243, a 20 percent 
rating is assigned for IVDS with incapacitating episodes 
having a total duration of at least 2 weeks but less than 
4 weeks during the past 12 months.  A 40 percent rating is 
assigned for IVDS with incapacitating episodes having a total 
duration of at least 4 weeks but less than 6 weeks during the 
past 12 months.  A maximum 60 percent rating is assigned for 
IVDS with incapacitating episodes having a total duration of 
at least 6 weeks during the past 12 months.  Note (1) to 
DC 5243 defines an incapacitating episode as a period of 
acute signs and symptoms due to IVDS that requires bed rest 
prescribed by a physician and treatment by a physician.  Note 
(2) to DC 5243 provides that, if IVDS is present in more than 
one spinal segment and the effects of IVDS in each spinal 
segment clearly are distinct, each segment should be 
evaluated separately on the basis of incapacitating episodes 
or under the General Rating Formula, whichever method results 
in a higher evaluation.  See 38 C.F.R. § 4.71a, DC 5243 
(2008).

Under the General Rating Formula, a 10 percent rating is 
assigned for forward flexion of the thoracolumbar spine 
greater than 60 degrees but not greater than 85 degrees, 
forward flexion of the cervical spine greater than 30 degrees 
but not greater than 40 degrees, a combined range of motion 
of the thoracolumbar spine greater than 120 degrees but not 
greater than 235 degrees, a combined range of motion of the 
cervical spine greater than 170 degrees but not greater than 
335 degrees, muscle spasm, guarding, or localized tenderness 
not resulting in an abnormal gait or abnormal spinal contour, 
or vertebral body fracture with loss of 50 percent or more of 
the height.  A 20 percent rating is assigned for forward 
flexion of the thoracolumbar spine greater than 30 degrees 
but not greater than 60 degrees, forward flexion of the 
cervical spine greater than 15 degrees but not greater than 
30 degrees, the combined range of motion of the thoracolumbar 
spine not greater than 120 degrees, the combined range of 
motion of the cervical spine greater than 2170 degrees, or 
muscle spasm or guarding severe enough to result in an 
abnormal gait or abnormal spinal contour such as scoliosis, 
reversed lordosis, or abnormal kyphosis.  A 40 percent rating 
is assigned for evidence of unfavorable ankylosis of the 
entire cervical spine, forward flexion of the thoracolumbar 
spine to 30 degrees or less, or favorable ankylosis of the 
entire thoracolumbar spine.  A 50 percent rating is assigned 
for evidence of unfavorable ankylosis of the entire 
thoracolumbar spine.  A maximum 100 percent rating is 
assigned for evidence of unfavorable ankylosis of the entire 
spine.  These ratings are assigned with or without symptoms 
such as pain (whether or not it radiates), stiffness, or 
aching in the area of the spine affected by residuals of 
injury or disease.  See generally 38 C.F.R. §§ 4.71a, DC's 
5235-5243 (2008).

Under the revised rating criteria, the combined range of 
motion refers to the sum of forward flexion, extension, left 
and right lateral flexion, and left and right rotation. The 
normal combined range of motion of the cervical spine is 340 
degrees and of the thoracolumbar spine is 240 degrees.  
Associated objective neurological abnormalities (e.g., 
bladder and bowel impairment) are to be evaluated separately.

Under 38 C.F.R. §§ 4.40 and 4.45, a Veteran's pain, swelling, 
weakness, and excess fatigability must be considered when 
determining the appropriate evaluation for a disability using 
the limitation of motion diagnostic codes.  See Johnson v. 
Brown, 9 Vet. App. 7, 10 (1996).  The Court held in DeLuca v. 
Brown, 8 Vet. App. 202 (1995), that all complaints of pain, 
fatigability, etc., shall be considered when put forth by a 
Veteran.  Therefore, consistent with DeLuca and 38 C.F.R. § 
4.59 (which requires consideration of painful motion with any 
form of arthritis), the Veteran's complaints of pain have 
been considered in the Board's review of the diagnostic codes 
for limitation of motion.

The medical evidence shows that, on private outpatient 
treatment in July 2003, the Veteran reported "that he lifted 
a heavy microwave and he pulled a muscle in his back."  He 
also reported that he had a history of herniated disc "and 
he thinks he just made things worse.  He said this has 
happened before."  Objective examination showed right 
sacroiliac joint tenderness, negative straight leg raising, 
and limited forward flexion.  The assessment was muscle 
strain.

In January 2004, the Veteran complained of back pain.  He 
reported that he had injured his back several days prior 
while lifting a 5-pound bucket of paint.  "He said he felt 
something pop.  Since, he has been having severe back pain 
and inability to bend over."  His history was remarkable for 
a herniated disc.  Objective examination showed limited 
forward flexion, paralumbar and sacral tenderness, straight 
leg raising plus and minus on the right, and evidence of 
scoliosis and degenerative joint disease in the lumbosacral 
spine.  X-rays of the sacroiliac joints showed no 
abnormalities.  The assessment was low back pain.

A private magnetic resonance imaging (MRI) scan of the lumbar 
spine in January 2004 showed predominantly central focal disc 
protrusions at L4 and L5 with associated degenerative changes 
at L4-5 and L5-S1 disc levels.

On VA examination in April 2004, the Veteran reported 
experiencing "episodes which come and go" of low back pain.  
He also denied any daily back pain, back pain at night, or 
positional pain in his back, or any bowel or bladder 
incontinence.  The Veteran was employed as a manager in an 
office job "and does not do a significant amount of manual 
labor with this."  The Veteran reported further that he was 
not experiencing any back pain.  Physical examination showed 
an unsteady non-antalgic gait, an ability to toe walk and 
heel walk, an ability to rise from a squat position, forward 
flexion to approximately 70-80 degrees, hyperextension to 
10 degrees with "a small amount of discomfort in the lower 
portion of his back in the midline," lateral rotation in 
both directions without any discomfort, full muscle strength, 
normal sensation, and negative straight leg raising.  X-rays 
of the lumbosacral spine showed normal alignment, a small 
amount of left-sided scoliosis, normal lordosis, no 
significant degenerative changes, and no osteophytes.  The VA 
examiner stated that it appeared that the Veteran had a 
history of musculoskeletal spasm "induced by an acute 
episode, which has subsequently resolved."  This examiner 
also speculated that the Veteran might have persistent 
episodes of musculoskeletal strain due to heavy lifting.  
With respect to the DeLuca provisions, this examiner stated 
that there was a minimal amount of pain on range of motion 
testing.  "It is conceivable that pain could further limit 
his function."  This examiner also stated, however, that the 
additional limitation of motion could not be expressed in 
terms of degrees.  The assessment included mechanical low 
back pain with no pain noted on examination.

On private outpatient treatment with Douglas A. Linville, 
M.D., in November 2004, the Veteran complained of "on and 
off back problems in the past due to a service-related 
injury" and "symptoms ongoing since January 2004."  He 
denied any bowel or bladder complaints.  "He has missed some 
work due to it."  Physical examination showed full 
extension, "even some centralization with extension versus 
flexion," and normal gait, heel and toe walking, and 
strength and coordination.  The Veteran's January 2004 MRI 
was reviewed.  The impression was degenerative disc 
herniations at L4-L5 and L5-S1 and manual tear.

On private outpatient treatment in December 2004 with Phillip 
E. Green, M.D., the Veteran had a lumbar epidural steroid 
injection.  At that time, he presented with a complaint of 
low back pain which radiated to the left leg and had been 
present for several months.  "It is somewhat intermittent."  
Physical examination showed low back pain with radiation to 
the left, symmetric strength, decreased deep tendon reflexes 
on the left, intact sensation, and positive left straight leg 
raising.  The admission and discharge diagnoses were lumbar 
radicular pain syndrome with herniated nucleus pulposus 
(HNP).

VA bone density scan in February 2005 showed early 
osteopenia.

On private outpatient treatment in February 2005 with 
Dr. Green, the Veteran reported that his pain was 3/10 "on 
an intermittent basis" and was located in the low back with 
radiation to the left posterior thigh.  The impression was a 
history of HNP and lumbar radicular pain.

A private MRI scan of the lumbar spine in July 2005 showed 
right sided disc herniation at the L4-5 level.

On VA examination in August 2005, the Veteran's complaints 
included back stiffness, decreased ability to lift, and 
sciatic pain down his left lower extremity.  The Veteran 
described his low back pain as 4-8/10 on a pain scale and 
reported weakness in his back and left lower extremity.  He 
also described fatigability, limitation of repetition 
following repetitive motions, and lack of endurance.  He 
reported that his pain was intermittent in nature and sharp 
with flare-ups occurring approximately 3 times a week.  He 
also reported functional impairment but denied any bowel or 
bladder impairment.  The Veteran stated that he could walk 1-
2 miles without assistive devices and he had experienced no 
incapacitating episodes in the past 12 months.  He also 
reported having difficulty with required occupational duties.  
Physical examination showed normal posture and gait, no 
paraspinal tenderness, diffuse spasms, minimal pain with 
movement, no fatigue with movement, 5/5 muscle strength 
throughout, and normal sensation.  Range of motion testing of 
the lumbosacral spine showed 70 degrees of flexion, 
20 degrees of extension, 20 degrees of right and left lateral 
flexion, and 20 degrees of right and left lateral rotation.  
X-rays of the lumbar spine in April 2004 and the Veteran's 
February 2005 bone scan were reviewed.  Addressing DeLuca, 
the VA examiner stated that the Veteran had minimally 
decreased range of motion and normal motor strength 
throughout the lower extremities.  The diagnoses were chronic 
low back pain, lumbar degenerative disc disease, and 
osteopenia.

In September 2005, the Veteran submitted copies of leave 
requests which he had filled out at his job.  These documents 
show that the Veteran requested 30 hours of sick leave in 
January 2004, 2 days and 2.5 hours of sick leave in October 
2004, 22.5 hours of sick leave in November 2004, and 10 hours 
of sick leave in December 2004.

On private outpatient treatment in April 2007 with Dr. 
Linville, the Veteran complained of new onset left-sided leg 
pain and sciatic symptoms which also affected the right side 
slightly.  Objective examination was negative except for a 
tension sign on the left versus the right.  There were no 
other abnormalities, numbness, or weakness.  The impressions 
included probable disc herniation L4-5.

In May 2007, Dr. Linville noted that the Veteran had had an 
epidural injection the day before this visit.  "He has a 
little bit of throbbing pain and this has been worse before 
it is getting better by his report."  There were no other 
complaints.  The Veteran reported that his pain was 4 or 
5/10.  The Veteran's examination and history were unchanged.  
The impressions included annual tear L4-5 and degenerative 
disc disease L4-5 and L5-S1 without evidence of spinal 
stenosis.

A private MRI scan of the Veteran's lumbar spine in May 2007 
showed L4-5 disc desiccation, posterior annular bulge and 
posterior annular tear, L5-S1 disc desiccation and posterior 
annular tear, and no evidence of focal disc herniation, 
fracture, or spinal canal stenosis.  A second private MRI 
scan of the Veteran's lumbar spine by Dr. Linville in May 
2007 showed degenerative disc changes at L4-5 and L5-S1, 
central protrusions at L4-5 and L5-S1 without overt 
herniation, and an annular tear at L4-5.

On private outpatient treatment in June 2007, Dr. Linville 
stated, "Overall, all aspects of [the Veteran's] pain are 
better."  The Veteran reported that his pain was 3/10, he 
was sleeping through the night, and was "very pleased."  
The Veteran's examination and history were unchanged.  The 
impressions included sciatica, resolved, and back pain, 
improving.

The Veteran had another lumbar epidural steroid injection 
administered by Dr. Green in August 2007.  At that time, the 
Veteran presented with complaints of back pain which radiated 
bilaterally, left more severe than right.  The admission and 
discharge diagnoses were lumbar radicular pain, low back 
pain, lower extremity pain, and myofascial pain with spasm.

On VA examination on June 28, 2008, the Veteran's complaints 
included moderate sharp low back pain.  The VA examiner 
reviewed the Veteran's claims file, including his service 
treatment records and VA medical records.  The Veteran denied 
any history of spine trauma or any bowel or bladder problems.  
He also reported 4 episodes of IVDS "each lasting up to 
2 weeks" in the past 12 months.  Physical examination showed 
no spasm, atrophy, guarding, painful motion, or weakness, 
tenderness on the left, normal posture, antalgic gait, no 
abnormal spinal curvatures, normal sensation, no ankylosis.  
Range of motion testing of the thoracolumbar spine showed 
60 degrees of flexion with pain on motion and after 
repetitive use but no additional limitation of motion on 
repetitive use, extension to 10 degrees with pain on motion 
and after repetitive use but no additional limitation of 
motion on repetitive use, lateral flexion to 10 degrees in 
each direction with pain on motion and after repetitive use 
but no additional limitation of motion on repetitive use, and 
lateral rotation to 15 degrees in each direction with pain on 
motion and after repetitive use but no additional limitation 
of motion on repetitive use.  X-rays of the lumbar spine 
showed a left convexity scoliosis, well-aligned vertebral 
bodies, no fracture or compression deformity, and no 
significant arthritic findings.  The Veteran reported that he 
was employed full-time as a VA program manager and had lost 
less than 1 week of work in the past 12 months due to his 
back.  The VA examiner stated that the Veteran's lumbar spine 
disability caused him to be unable to do physical employment 
"but he is able to do sedentary employment as long as he is 
able to take frequent breaks where he does not have to sit 
down for long periods of time."  The diagnoses included 
mechanical low back pain.

The Board finds that the criteria for a disability rating 
greater than 10 percent prior to June 28, 2008, and greater 
than 20 percent thereafter, for mechanical low back pain with 
lumbar disc disease have not been met.  Prior to June 28, 
2008, the Veteran's service-connected low back disability is 
manifested by, at worst, forward flexion of the thoracolumbar 
spine limited to approximately 70-80 degrees as seen on VA 
examination in April 2004.  It appears that the Veteran's 
service-connected low back disability was evaluated using the 
General Rating Formula and his limited flexion on April 2004 
VA examination is the basis for the 10 percent rating 
assigned under DC 5243.  See 38 C.F.R. § 4.71a, DC 5243 
(2008).  In April 2004, the Veteran denied any daily back 
pain, back pain at night, or positional pain in his back, and 
any bowel or bladder incontinence.  X-rays of the lumbosacral 
spine showed normal alignment, no significant degenerative 
changes, and no osteophytes.  The VA examiner stated that it 
was "conceivable" that pain could limit the Veteran's 
function but the additional limitation of motion could not be 
expressed in terms of degrees.  Dr. Linville noted in 
November 2004 that physical examination of the Veteran's 
lumbosacral spine showed full extension and normal gait, heel 
and toe walking, and strength and coordination.  On VA 
examination in August 2005, the Veteran reported functional 
impairment due to his low back pain but denied any bowel or 
bladder impairment.  He also stated that he had not 
experienced any incapacitating episodes of low back pain in 
the past 12 months.  Physical examination showed normal 
posture and gait, no paraspinal tenderness, diffuse spasms, 
minimal pain and no fatigue with movement.  Range of motion 
testing of the lumbosacral spine showed 70 degrees of 
flexion, 20 degrees of extension, 20 degrees of right and 
left lateral flexion, and 20 degrees of right and left 
lateral rotation.  The VA examiner stated in August 2005 that 
the Veteran had minimally decreased range of motion and 
diagnosed chronic low back pain, lumbar degenerative disc 
disease, and osteopenia.  In April 2007, Dr. Linville noted 
no abnormalities, numbness, or weakness other than tension 
sign on the left versus the right.  A private MRI scan of the 
Veteran's lumbar spine in May 2007 showed L4-5 disc 
desiccation, posterior annular bulge and posterior annular 
tear, and no evidence of focal disc herniation, fracture, or 
spinal canal stenosis.  A second private MRI scan of the 
Veteran's lumbar spine by Dr. Linville in May 2007 showed 
degenerative disc changes at L4-5 and L5-S1, central 
protrusions at L4-5 and L5-S1 without overt herniation, and 
an annular tear at L4-5.  The Veteran's examination and 
history were unchanged in May and June 2007 visits with 
Dr. Linville.  Absent objective evidence of forward flexion 
greater than 30 degrees but not greater than 60 degrees 
(i.e., a 20 percent rating), the Board finds that the 
criteria for a disability rating greater than 10 percent 
prior to June 28, 2008, for mechanical low back pain with 
lumbar disc disease have not been met.  Id.

The Veteran also is not entitled to a disability rating 
greater than 20 percent for mechanical low back pain with 
lumbar disc disease effective June 28, 2008.  On VA 
examination on that date, the Veteran denied any history of 
spine trauma or any bowel or bladder problems.  Range of 
motion testing of the thoracolumbar spine showed 60 degrees 
of flexion with pain on motion and after repetitive use but 
no additional limitation of motion on repetitive use.  Again, 
it appears that the Veteran's service-connected low back 
disability was evaluated using the General Rating Formula and 
his limited forward flexion on VA examination is the basis 
for the 20 percent rating assigned effective June 28, 2008.  
See 38 C.F.R. § 4.71a, DC 5243 (2008).  Although the Veteran 
reported 4 episodes of IVDS "each lasting up to 2 weeks" in 
the past 12 months at his most recent VA examination in June 
2008, there is no evidence that these episodes required bed 
rest and treatment prescribed by a physician.  See 38 C.F.R. 
§ 4.71a, DC 5243, Note (1).  Physical examination in June 
2008 showed no spasm, atrophy, guarding, painful motion, or 
weakness, tenderness on the left, normal posture, an antalgic 
gait, no abnormal spinal curvatures, normal sensation, and no 
ankylosis.  Absent evidence of forward flexion limited to 
30 degrees or less or favorable or unfavorable ankylosis of 
the entire spine or the entire thoracolumbar spine (i.e., a 
40 percent rating), the Board finds that the criteria for a 
disability rating greater than 20 percent for mechanical low 
back pain with lumbar disc disease effective June 28, 2008, 
also have not been met.  See 38 C.F.R. § 4.71a, DC 5243 
(2008).

The potential application of various provisions of Title 38 
of the Code of Federal Regulations have been considered 
whether or not they were raised by the Veteran as required by 
Schafrath v. Derwinski, 1 Vet. App. 589, 593 (1991), 
including the provisions of 38 C.F.R. § 3.321(b)(1).  As 
noted above, in September 2005, the Veteran submitted 
documentation showing that he had requested 30 hours of sick 
leave in January 2004, 2 days and 2.5 hours of sick leave in 
October 2004, 22.5 hours of sick leave in November 2004, and 
10 hours of sick leave in December 2004.  The Veteran 
reported in June 2008, however, that he was employed full-
time as a VA program manager and had lost less than 1 week of 
work in the past 12 months due to his service-connected low 
back disability.  The VA examiner stated in June 2008 that 
the Veteran's low back disability caused him to be unable to 
do physical employment "but he is able to do sedentary 
employment as long as he is able to take frequent breaks 
where he does not have to sit down for long periods of 
time."  Thus, the evidence of record does not present such 
"an exceptional or unusual disability picture as to render 
impractical the application of the regular rating schedule 
standards."  38 C.F.R. § 3.321(b)(1) (2008).  In this 
regard, the Board finds that there has been no showing by the 
Veteran that his service-connected low back disability has 
resulted in marked interference with his employment or 
necessitated frequent periods of hospitalization beyond that 
contemplated by the rating schedule.  In the absence of such 
factors, the Board finds that the criteria for submission for 
assignment of an extraschedular rating pursuant to 38 C.F.R. 
§ 3.321(b)(1) are not met.  See Bagwell v. Brown, 9 Vet. App. 
337 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).  

As the preponderance of the evidence is against the Veteran's 
claim, the benefit-of-the-doubt doctrine does not apply.  38 
U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. 
App 49, 55-57 (1990).


ORDER

Entitlement to a disability rating greater than 10 percent 
prior to June 28, 2008, and greater than 20 percent 
thereafter, for mechanical low back pain with lumbar disc 
disease is denied.


REMAND

As noted in the Introduction, in a November 2008 rating 
decision, the RO granted service connection for sciatica of 
the left leg and assigned a 10 percent rating effective 
January 28, 2004.  In a January 2009 letter, the Veteran 
disagreed with the disability rating for sciatica of the left 
leg.  Where a claimant files a notice of disagreement and the 
RO has not issued an SOC, the issue must be remanded to the 
RO for an SOC.  See Manlincon v. West, 12 Vet. App. 238, 
240-241 (1999).

Accordingly, the case is REMANDED for the following action:

Furnish the Veteran an appropriate 
statement of the case and notice of the 
need to file a timely substantive appeal 
if he wishes to complete an appeal as to 
the issue of entitlement to an initial 
rating greater than 10 percent for 
sciatica of the left leg.  This issue 
should be returned to the Board for 
appellate review only if the Veteran files 
a timely substantive appeal.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



______________________________________________
JAMES L. MARCH
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


